Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Smit Kapadia on 02/28/2022. Support for the amendment can be found at least at [0051] of the instant specification. 
The application has been amended as follows: Claim 1, line 12, delete “at least one of”, line 16, change “74:0” to -- 16:1 --.
Claim 6, line 9, delete “at least one of”, line 16, change “74:0” to -- 16:1 --.
Claim 13, line 12, after “300°C”, insert -- and wherein the article further comprises a β-quartz crystalline phase and an α-quartz crystalline phase, and wherein the article is characterized by a range of ratios of the α-quartz crystalline phase to the β-quartz crystalline phase, the range of ratios defined by a lower end of about 0.3:1 and an upper end of about 16:1. --.
Claim 14, line 4, delete “to about 30 x 10-7K-1”, line 5 delete “from about 55 x 10-7K-1 to”. 
Claims 18-19 are canceled. 
Claim 20, line 1, change “18” to “15”, line 2 delete “at least one of a”, line 3 change “an” to “the”. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions I-III , as set forth in the Office action mailed on 06/11/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/11/2021 is withdrawn.  Claims 12-17 and 20, directed to an electronic device and a method of making a glass-ceramic article, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Examiner notes that the amendments filed 01/31/2022 have overcome all claim objections. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendments filed 01/31/2022 have overcome all outstanding 112(b) rejections. 
Allowable Subject Matter
Claims 1-6 and 8-17 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to a glass-ceramic article, comprising: an article having a glass-ceramic composition, the composition comprising: SiO2 from about 45% to about 65%, Al2O3 from about 14% to about 28%, TiO2 from about 2% to about 4%, ZrO2 from about 3% to about 4.5%, MgO from about 4.5% to about 12%, and ZnO from about 0.1 to about 4% (by weight of oxide); wherein the article comprises a coefficient of thermal expansion (CTE) of about 20 x 10-7 K-1 to about 160 x 10-7 K-1
The closest prior art is considered to be Schonebarger (US3485644, hereinafter referred to as Schonebarger). Schonebarger discloses glass batches from which ceramic articles may be produced (see Schonebarger at Col. 2, lines 59-61). Schonebarger discloses an example of a glass which comprises 58.23 wt.% SiO2, 20.08 wt.% Al2O3, 3.75 wt.% TiO2, 3.51 wt.% ZrO2, 8.51 wt.% MgO, and 3.97 wt.% ZnO (see Schonebarger at Table IX, Ex. 33). 
However, Schonebarger does not disclose the article further comprises a beta-quartz crystalline phase and an alpha-quartz crystalline phase, and wherein the article is characterized by a range of ratios of the alpha-quartz crystalline phase to the beta-quartz crystalline phase, the range of ratios defined by a lower end of about 0.3:1 and an upper end of about 16:1, therefore claim 1 avoids Schonebarger as prior art and is thus allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered and they are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731